02-10-310-CV














 
 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-10-310-CV
 
 



JAMES E. PORTER


 


APPELLANT



                                                                                                                             
V.
 



STATE BAR OF TEXAS


 



   
   APPELLEE



 
                                                                                                                             
------------
 
FROM THE 67TH
 DISTRICT COURT OF TARRANT
COUNTY
 
------------
 
MEMORANDUM OPINION[1]
 
------------
On
August 30, 2010, Appellant James E. Porter filed a notice of appeal from the
trial court’s judgment, which was signed on April 1, 2010.  On September 7, 2010, we sent a letter to
Appellant stating our concern that we may be without jurisdiction because
Appellant’s notice of appeal was not timely filed.[2]  We informed Appellant that unless he, or any
party desiring to continue the appeal, filed a response showing grounds for
continuing the appeal on or before September 17, 2010, the appeal could be
dismissed for want of jurisdiction. 
Appellant faxed a reply to our letter claiming that because he had filed
a motion to reconsider and a motion for new trial on May 3, 2010, the trial
court’s order was not final until his motions were denied August 1, 2010. 
Texas
Rule of Appellate Procedure 26.1(a) extends the deadline to file a notice of
appeal from thirty days to ninety days when a motion for new trial has been
filed.  Tex. R. App. P. 26.1(a)(1).  The April 1, 2010 order from the trial court
was a final judgment and appealable. 
Thus, the notice of appeal must have been filed by June 30, 2010, but it
was not filed until August 30, 2010. 
Because Appellant’s notice of appeal was untimely, we have no
jurisdiction to consider this appeal. 
Accordingly, we dismiss this appeal for want of jurisdiction.[3]
 
PER CURIAM
 
PANEL: 
GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.
 
DELIVERED: 
October 14, 2010
 




[1]See Tex. R. App. P.
47.4.


[2]See Tex. R. App. P.
26.1(a).


[3]See Tex. R. App. P.
42.3(a), 43.2(f).